Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
May 16, 2012 (the “Start Date”) by and between PATRICK J. TALAMANTES (the
“Executive”) and THE McCLATCHY COMPANY, a Delaware corporation (the “Company”),

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Executive in the capacity of its
President and Chief Executive Officer; and

WHEREAS, the Executive is willing to accept such employment upon the terms and
conditions set forth below and is committed to remaining in the Company’s employ
upon the terms and conditions set forth below; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

1. Term of Employment. The Company agrees to continue the Executive’s
employment, and the Executive agrees to remain in employment with the Company,
from the Start Date until May 16, 2015 (the “Term”), unless terminated earlier
in accordance with Section 5 or 6. This Agreement shall expire at the end of the
Term, or, in the case of the Executive’s early termination in accordance with
Section 5 or 6, when all obligations of the parties hereunder have been
satisfied.

2. Duties and Scope of Employment.

(a) Position. The Company agrees to employ the Executive in Sacramento,
California as its President and Chief Executive Officer as of the Start Date.
The Executive shall report to the Company’s Board of Directors and shall have
the authority and responsibilities customarily granted to the President and
Chief Executive Officer.

(b) Obligations. During the term of his employment under this Agreement, the
Executive shall devote his full business efforts and time to the Company and its
affiliates and shall not render services to any other person or entity without
the consent of the Company’s Board of Directors. The foregoing, however, shall
not preclude the Executive from (i) serving on the boards of directors of
not-for-profit entities and trade groups, (ii) serving on the boards of
directors of such other corporations as the Company’s Board of Directors may
approve from time to time, (iii) engaging in other civic, charitable, non-profit
or religious activities, (iv) devoting a reasonable amount of time to private
investments which do not interfere or conflict with his responsibilities to the
Company, and (v) enjoying the usual holiday and vacation periods.

3. Base Salary. Effective as of the Start Date, the Company agrees to pay the
Executive, as compensation for his services as President and Chief Executive
Officer, a base salary at an annual rate of $750,000, or at such rate as may
from time to time be determined by the Compensation Committee of the Board of
Directors (the “Base Salary”). The Executive’s Base Salary shall be subject to
required withholding taxes.

 

1



--------------------------------------------------------------------------------

4. Special RSU Award. On the Start Date, the Executive shall receive a
restricted stock unit award covering 100,000 shares of the Company’s Class A
Common Stock (the “Special Award”). The Special Award shall vest in full on
May 16, 2015, subject to the Executive’s continued service to that date;
provided, however, that complete vesting of the Special Award shall occur in the
event the Executive’s employment with the Company terminates prior to May 16,
2015 on account of death or disability or the Executive is involuntarily
terminated by the Company without Cause (defined below) or resigns for Good
Reason (defined below).

5. Involuntary Termination. The Company may terminate the Executive’s employment
for any reason, with or without Cause, including, but not limited to, the
reasons described below, by giving the Executive not less than 60 days’ advance
notice in writing (in which event the Executive may become entitled to the
payments and benefits described in Section 8 or 9, as applicable).

(a) Termination for Cause. The Company may terminate the Executive’s employment
at any time for Cause. For all purposes under this Agreement, “Cause” shall mean
(i) a willful failure by the Executive to substantially perform his duties
hereunder, other than a failure resulting from the Executive’s complete or
partial incapacity due to physical or mental illness or impairment, or (ii) a
willful act by the Executive which constitutes gross misconduct and which is
materially injurious to the Company. No act, or failure to act, by the Executive
shall be considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.
The Company’s notice of termination shall specify the nature of the Cause.

(b) Termination for Disability. The Company may terminate the Executive’s
employment for Disability. For all purposes under this Agreement, “Disability”
shall mean that the Executive, at the time notice is given, has been unable to
perform his duties under this Agreement for a period of not less than six
consecutive months as a result of an illness or injury, as determined for
purposes of the Company’s long-term disability income insurance. The Company’s
notice of termination shall specify the nature of the Disability. In the event
that the Executive resumes the performance of his duties hereunder on a
full-time basis before the termination of his employment hereunder becomes
effective, the notice of termination shall automatically be deemed to have been
revoked.

6. Voluntary Termination. The Executive may terminate his employment with the
Company for any reason, including Good Reason, in which event the Executive may
become entitled to the payments and benefits described in Section 8 or 9, as
applicable, subject in the case of a Good Reason termination to Executive’s
compliance with the notice provisions set forth in this Section 6. In connection
with a voluntary termination, other than a termination for Good Reason, the
Executive shall give the Company not less than six (6) months’ advance notice in
writing. The Company may elect, in its sole discretion, to waive such six
(6) month advance written notice requirement. In connection with a termination
that is a Good Reason termination, the Executive shall give the Company not less
than sixty (60) days’ advance notice in writing. The Company, in its sole
discretion, may elect to waive such sixty (60) day advance written notice
requirement. Any waiver of notice by the Company shall not constitute an
involuntary termination under Section 5, and the termination shall continue to
be considered a voluntary termination. For all purposes under this Agreement,
“Good Reason” shall mean (i) a demotion or

 

2



--------------------------------------------------------------------------------

material reduction in the Executive’s Base Salary, without his written consent,
(ii) the failure to make the Special Award described in Section 4, (iii) a
material reduction in the Executive’s responsibility or authority (including,
without limitation, loss of the title or functions of the President and Chief
Executive Officer of the Company or its successor), (iv) removal of the
Executive from the Company’s Board of Directors, or (v) relocation of the
Company’s headquarters from Sacramento, California. The Executive must give the
Board advance notice in writing of the Executive’s decision to terminate his
employment for Good Reason within 90 days of the initial occurrence of the
condition that is the basis for such Good Reason resignation in order for the
termination to be treated as a Good Reason termination; provided, further, that
Good Reason will only exist if, in the case of a condition that may be cured,
the Company fails substantially to correct the deficiency within thirty
(30) days of receipt of such notice. The thirty (30) day cure period shall run
contemporaneously with the sixty (60) day advance written notice period
referenced above.

7. Death. The Executive’s employment under this Agreement automatically shall
terminate on account of his death during the Term.

8. Benefits for Termination by the Company Without Cause or Resignation by the
Executive for Good Reason. In the event that, during the Term of this Agreement
(i) the Company terminates the Executive’s employment for any reason other than
Cause or Disability or (ii) the Executive terminates his employment for Good
Reason, the Executive shall be entitled to receive his Accrued Compensation
(defined in Section 9) and a severance payment from the Company (the “Severance
Payment”). The Severance Payment shall be made in a lump sum as soon as
reasonably practicable, but in no event less than 15 or more than 60 days,
following the effective date of the employment termination. Any payment under
this Section 8(a) shall be subject to required withholding taxes. The amount of
the Severance Payment shall be one million dollars ($1,000,000).

9. Benefits for All Other Terminations. In the event of (i) the Executive’s
involuntary termination, other than an involuntary termination by the Company
without Cause for which a Severance Payment or full vesting of the Special Award
is owed in accordance with Section 8, (ii) the Executive’s voluntary termination
of employment from the Company other than for Good Reason, or (iii) the
Executive’s automatic termination of employment with the Company on account of
his death, the Executive shall be entitled to payment of compensation accrued
through such date consisting of (i) any unpaid Base Salary to the date of the
Executive’s termination of employment, (ii) all vested benefits under applicable
written plans and programs maintained by the Company subject to the terms and
conditions of such plans or programs, (iii) reasonable business expenses and
disbursements incurred by the Executive in accordance with the Company’s
applicable written business expense reimbursement policy; and (iv) any accrued
but unpaid vacation payable in connection with a termination of employment of
the Executive under the Company’s applicable vacation policy (collectively,
“Accrued Compensation”).

10. Miscellaneous Provisions.

(a) Delivery of Notice. Notices and all other communications contemplated

 

3



--------------------------------------------------------------------------------

by this Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary. For all purposes under this
Agreement, the employment relationship shall terminate on the date properly
specified in the notice of termination. Any waiver of notice shall be valid only
if it is made in writing and expressly refers to the applicable notice
requirement described in Section 5 or 6, as applicable.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by the Company. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

(c) Assignment and Successors. Neither party shall assign any right or delegate
any obligation hereunder without the other party’s written consent, and any
purported assignment or delegation by a party hereto without the other party’s
written consent shall be void. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

(d) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement supersedes any prior employment agreement between the Executive and
the Company. This Agreement is in full force and effect notwithstanding The
McClatchy Company Corporate Office At-Will Policy adopted by the Company on
January 1, 1999, or any amendment to or replacement thereof.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Arbitration. Any dispute or claim in law or equity, whether based on
contract or tort or otherwise, relating to or arising out of the employment of
the Executive by the Company, other than a claim based on a statute providing an
exclusive means of enforcement, shall be settled exclusively by final
arbitration in accordance with the labor arbitration rules of the American
Arbitration Association in effect at the time the arbitration is initiated. Any
claim or dispute subject to arbitration shall be deemed waived, and forever
barred, if not presented for arbitration within six months of the date when the
claim or dispute arose.

(h) Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “specified executive” as determined pursuant to
Section

 

4



--------------------------------------------------------------------------------

409A of the Internal Revenue Code (“Section 409A”) as of the Executive’s date of
employment termination and if any payment or benefit provided for in this
Agreement cannot be paid or provided in the manner otherwise provided without
subjecting the Executive to additional tax, interest or penalties under
Section 409A, then any such payment or benefit that is payable during the first
six months following the Executive’s date of employment termination shall be
paid or provided to the Executive in a cash lump-sum on the first business day
of the seventh calendar month following the month in which termination of
employment occurs or, if earlier, at the Executive’s death. Furthermore,
references in this Agreement to “termination”, “termination of employment” or
like terms shall mean a “separation from service” within the meaning of
Section 409A.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Executive:

/s/ Patrick J. Talamantes

Patrick J. Talamantes Date: May 18, 2012 THE MCCLATCHY COMPANY: By:

/s/ Karole Morgan-Prager

Name: Karole Morgan-Prager Title: Vice President and secretary Date: May 16,
2012

 

5